Citation Nr: 1547746	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether a timely substantive appeal has been filed for the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death.  

(The issue of eligibility for educational assistance benefits under Chapter 35 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to June 1984.  The appellant is the Veteran's daughter who seeks educational benefits as an eligible person under 38 U.S.C.A. § 3501.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of Regional Office of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania.  

By way of history, the Board, in an April 2012 remand, determined that a notice of disagreement had been filed with regard to the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death.  Pursuant to the remand, a statement of the case (SOC) was issued in April 2013.  Thereafter, the issue of the timeliness of an ensuing VA Form 9, which was noted to have been received in June 2013 but was not of record, was raised by the record.  The Board remanded the timeliness issue in June 2014 for additional development.  The matter is now returned to the Board for adjudication.  


FINDING OF FACT

A substantive appeal was not received within one year of the April 2011 rating decision or within 60 days of the April 2013 statement of the case.


CONCLUSION OF LAW

The appellant's substantive appeal for the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death, was not timely.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109(b), 20.200, 20.202, 20.300, 20.302, 20.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether a timely substantive appeal was filed, and the VCAA does not apply.

Timeliness of Substantive Appeal

Pursuant to 38 U.S.C.A. § 7105(a) (West 2014), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case has been furnished.  See also 38 C.F.R. § 20.200 (2015).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

In this case, an April 2011 rating decision determined that the "prior decision regarding service connection for cause of death is confirmed and no change is warranted to that prior denial under the provisions of the [C]ourt's orders in [Nehmer]."  Notice of this decision was mailed to the appellant's address of record on May 2, 2011.  In an April 2012 Board decision, the Board interpreted an April 2012 representative's brief as a timely notice of disagreement with the April 2011 rating decision's determination.  Significantly, the Board decision expressly mandated that "[i]n order to perfect an appeal of the claim, the [appellant] must still timely file a substantive appeal."  Pursuant to the remand, and in accordance with Manlicon v. West, 12 Vet. App. 238 (1999), the RO issued a statement of the case on April 4, 2013, to the appellant's address of record.  The first page of the notification letter sent to the appellant with the statement of the case expressly stated, "You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  The appellant does not argue, nor does the evidence suggest, that the appellant did not receive the statement of the case and, in any event, there is a presumption of regularity that applies to mailings of the VA that is not rebutted in this case.  See Clarke v. Nicholson, 21 Vet. App. 130 (2007).

Rather, the appellant asserts that she "put in for an appeal then found out . . . my paper was not received."  However, the Board finds nothing submitted within the applicable time period that can be construed as a substantive appeal, nor is there any indication that the appellant filed a request for additional time to file a substantive appeal.  38 C.F.R. § 20.302.  The Board recognizes that there is a VA Form 9 that was submitted after the statement of the case in this matter, but this form, signed and dated by the appellant in May 2013, was not received by VA until after the 60-day time period expired.  In fact, it was date-stamped as having been received on June 24, 2013, a couple of weeks after the time period for perfecting an appeal had expired.  

Because the appellant's substantive appeal was not received within 60 days of the April 2013 statement of the case, it was untimely.  As a consequence, her claim fails because of absence of legal merit or lack of entitlement under the law, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Moreover, the Board determines that VA has not waived any issue of timeliness in the filing of the Substantive Appeal in this case, either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As an initial matter, the Board disagrees with the representative's argument that e-mail correspondence from the RO indicated that "VA appeared to be keeping the [appellant's] claims open past the 60-day period."  To the contrary, the e-mail correspondence in question specified that the RO was waiting to adjudicate the claim for educational assistance until it was certain that a timely notice of disagreement had not been received within the applicable time period.  One June 2013 e-mail explained, "[s]he had until 6/4/13 [to file an appeal], however, there could be mail from her that wasn't tracked and just has not caught up with the folder yet."  In fact, the final e-mail correspondence of record again reiterated, "Claimant had until 6/4/13, 60 days from when the SOC was sent."  The correspondence instead merely demonstrates that the RO was waiting to see if any substantive appeal had been received within the 60 day period but was en-route to the claims folder; it plainly does not suggest that the 60-day time period was extended for any reason.  

Nor was the appellant led to believe that the issue was on appeal.  Rather, the subsequent July 2013 supplemental statement of the case only addressed the issue of entitlement to eligibility for educational assistance benefits.  Moreover, the August 2013 letter that advised the appellant that her appeal was being recertified to the Board made no mention of the cause-of-death matter.  Even though the appellant stated that she thought the August 2013 certification letter "was concerning her appeal," the misunderstanding was not borne out of any inaccuracies or misleading statements made in that letter.  Accordingly, as the appellant was not led to believe that the issue was on appeal, this case is distinguishable from Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), which explains when the requirement that there be a substantive appeal may be deemed waived.  See also Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Consequently, the Board is currently without jurisdiction to consider her claim of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death.  The appeal is dismissed.

ORDER

A timely substantive appeal having not been filed, the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death, is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


